Citation Nr: 0205639	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  99-08 914A	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code, for periods of enrollment 
pursued from August 28, 1995 to March 30, 1997.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law 


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
The appellant is his daughter.  Her claim comes before the 
Board of Veterans' Appeals (Board) in response to an April 
1998 determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  On April 27, 1998, the RO mailed a letter to the 
appellant that indicated her claim had been denied.

2.  In July 1998, the RO received a document from the 
veteran's representative, which was identified as a notice of 
disagreement.  

3.  The document received in July 1998 did not contain a 
statement authorizing the veteran's representative to 
represent the appellant, and at that time, the appellant was 
not the veteran's dependent.

4.  In April 1999, the RO mailed the appellant and the 
veteran's representative a statement of the case.

5.  On May 20, 1999, the RO received a VA Form 9 from the 
veteran's representative, which contained a statement 
authorizing him as an attorney to represent the appellant.

6.  The VA Form 9 may be construed as a notice of 
disagreement, but it was not received within a year of the 
April 27, 1998 notice of denial of the appellant's claim.


CONCLUSIONS OF LAW

1.  The appellant did not timely appeal the April 27, 1998 
decision, in which the RO denied entitlement to educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for periods of enrollment pursued from August 28, 1995 
to March 30, 1997.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.301, 20.302 (2001).

2.  The April 27, 1998 determination, in which the RO denied 
entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code, for periods of enrollment 
pursued from August 28, 1995 to March 30, 1997, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On April 27, 1998, the RO determined that the appellant was 
not entitled to educational assistance benefits under Chapter 
35, Title 38, United States Code, for periods of enrollment 
pursued from August 28, 1995 to March 30, 1997.  The RO 
notified the appellant of this decision and of her appellate 
rights with regard to this decision the same day.  

The appellant's representative claims that the appellant 
timely appealed the RO's April 27, 1998 determination.  
Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case has been furnished to the appellant.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2001).  Except in 
the case of a simultaneously contested claim, a claimant, or 
his or her representative, must file a notice of disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him or her.  Otherwise, that 
determination will become final.  38 C.F.R. § 20.302 (2001).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The 60-day period may be 
extended for a reasonable period on request for good cause 
shown.  The request for such an extension must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.302(b) (2001).

A notice of disagreement and/or a substantive appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such notice of disagreement or substantive appeal.  38 C.F.R. 
§ 20.301 (2001).

When it is required that a written document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the VA.  
In calculating this 5-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305 (2001).

In July 1998, the RO received a document from the veteran's 
representative, which was identified as a notice of 
disagreement.  This document did not contain a statement 
authorizing the veteran's representative to represent the 
appellant, and at that time, the appellant was not the 
veteran's dependent.  In April 1999, the RO mailed the 
appellant and the veteran's representative a statement of the 
case.  On May 20, 1999, the RO received a VA Form 9 from the 
veteran's representative, which contained a statement 
authorizing him as an attorney to represent the appellant.  

Given that a notice of disagreement must be filed by a 
claimant or her representative, and the appellant did not 
have representation (with a proper Power of Attorney or 
declaration of representation) until May 20, 1999, the first 
document of record that can be construed as a notice of 
disagreement is the VA Form 9 received on May 20, 1999.  
Clearly, this document was not received within a year of the 
April 27, 1998 notice of denial of the appellant's claim.

In light of the above, the Board concludes that the appellant 
failed to appeal timely the RO's April 27, 1998 decision.  
The Board therefore has no jurisdictional authority to review 
the veteran's claim of entitlement to educational assistance 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, for periods of enrollment pursued from August 
28, 1995 to March 30, 1997, and the RO's April 27, 1998 
determination becomes final.  38 U.S.C.A. § 7105(c) (West 
1991).


ORDER

A timely notice of disagreement of the RO's April 27, 1998 
determination not having been submitted, the appeal on the 
issue of entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code, for periods of 
enrollment pursued from August 28, 1995 to March 30, 1997, is 
dismissed.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

